United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1605
                                     ___________

Carolyn Hunter,                        *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Wal-Mart Stores, Inc., Associates      *
Health and Welfare Plan,               *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                              Submitted: December 13, 1999

                                   Filed: January 24, 2000
                                    ___________

Before BEAM, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Carolyn Hunter was an employee of Wal-Mart and a participant in Wal-Mart's
Associates Health and Welfare Plan ("the Plan"), an employee benefits plan subject to
the Employee Retirement Income Security Act ("ERISA"). See 29 U.S.C. §§ 1001-
1461. In March 1997, Hunter underwent an abdominal hysterectomy and submitted
claims for medical expenses related to the procedure to the Plan. Her claims were
denied. After exhausting her administrative remedies, Hunter filed this action in federal
district court pursuant to 29 U.S.C. § 1132(a)(1)(B), the section of ERISA authorizing
a civil suit by a plan beneficiary.

       The district court1 overturned the decision of the Plan's Administrative
Committee and entered judgment in favor of Hunter for all medical benefits payable as
well as attorney's fees and costs in the amount of $6,277. 44. The Plan appeals this
decision.2 Having carefully reviewed the parties' briefs and the record on appeal, we
conclude that the district court's decision was correct. Because we believe that an
extended discussion of the parties' claims would serve no useful precedential purpose,
we affirm the judgment of the district court without further discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
      2
       Hunter also filed a cross-appeal in this matter, but later moved to dismiss it.
The cross-appeal was dismissed pursuant to Federal Rule of Appellate Procedure
42(b).

                                         -2-